DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Applicant’s “Amendments/Remarks and RCE” filed on 6/30/2021.
Specification
The specification objections made in the Final Rejection on 3/30/2021 are accepted in light of the amendments to the Claims filed on 6/30/2021.
Claim Objections
The claim objections made in the Final Rejection on 3/30/2021 are partially accepted in light of the amendments to the Claims filed on 6/30/2021. 
The objections are partially accepted as the disclosure does not agree with the new amendments from the ‘first surface’ to the ‘top surface.’ The ‘top surface’ as disclosed would be element 18, this element as seen in Figures 2-4 is the top edge of the mattress, not the portion where the inserts are going into and/or where one would lay. The Examiner interpreted the claims and further looked into the disclosure, and is suggesting to amend the claim to use the surface of 26. The surface 26, is the ‘first side’ where the inserts/cavities are being inserted into. As such it is suggested to amended independent claims 1, 13 and 20 along with any dependent claims.
Claim 13 and dependent claims are objected to because of the following informalities:  ‘a cavity’ is suggested to be amended to ‘a mattress cavity’ as a first cavity and second cavity are . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The 112(b) Claim Rejections made in the Final Rejection on 3/30/2021 are partially accepted in light of the amendments to the Claims filed on 6/30/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite the following limitations ‘cavity.’ There is insufficient antecedent basis for this limitation in the claim.
The term “the cavity” could be referring to “the cavity defined by the article of bedding” OR “the cavity that is defined by the pocket”.  It is suggested to amend the claim to further define the location of the cavity. 
E.G. “…the article of bedding defining a first cavity, the mattress being positioned in the first cavity such that the mattress is encased by the article of bedding…” “the pocket defining a second cavity; and a material positioned within the second cavity”
Claims 18-19 recites the following limitations ‘the cavity.’ There is insufficient antecedent basis for this limitation in the claim. 
The term “the cavity,” could refer to a “mattress cavity” “first cavity,” or “second cavity” from claim 13. It is suggested to amend the claim to further define the location of the cavity.
Claim 19 recites the following limitations ‘the cover’ which was deleted in the amendments on 6/30/2021 to Claim 13. There is insufficient antecedent basis for this limitation in the claim.
The limitation needs to be properly defined from its independent claim or must have the correct article in front of the element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh (US 7,904,977).
Regarding Claim 1, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: a mattress (Col 1 Lines 5-10); an article of bedding comprising opposite top (25) and bottom surfaces (27) and a side wall extending from the top surface to the bottom surface (31/33), the top surface (25) including opposite top and bottom edges (see annotated Figure 3 from Singh) and opposite first and second side edges (see annotated Figure 3 from Singh) that each extend from the top edge to the bottom edge (see annotated Figure 3 from Singh), the article of bedding defining a cavity, the mattress being positioned in the cavity such that the mattress is encased by the article of bedding (Col 6 Lines 49-51 – ‘may be reversed to conceal the sleeves and inserts’ AND Col 4 Lines 5-9 ‘Safety sheet 21 may include an elasticized band or elasticized straps (not illustrated) adjacent the edges of the corners for securing it onto a mattress just as any other commonly available fitted sheet would be applied to a mattress.’ AND see note below); a pocket coupled to the top surface (23), the pocket extending continuously from a first end to an opposite second end (see annotated Figure 3 from Singh), the first end being positioned adjacent to the top edge (see annotated Figure 3 from Singh), the second end being positioned adjacent to the bottom edge (see annotated Figure 3 from Singh), the pocket defining a cavity (57 – Fig. 3); and a material (55 – Col 4 Lines 47-48) positioned within the cavity (37/35 and 57 from Fig. 3 and Col 4 Lines 44-58).
Note: The Examiner notes that a cavity/space/chamber is inherently created within the confines of [25,27,31,33] and portions defined by elasticized straps, and would receive a mattress within.

    PNG
    media_image1.png
    544
    581
    media_image1.png
    Greyscale

Annotated Figure 3 from Singh
Regarding Claim 2, Singh teaches: A bedding system as recited in claim 1, wherein the article of bedding is a mattress cover (21 – Col 2 Lines 35-38).
Regarding Claim 3, Singh teaches: A bedding system as recited in claim 1, wherein the material (55 - Col 4 Lines 47-48) is removably positioned within the cavity (35/37 – Col 4 Lines 55-58).
Regarding Claim 4, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is removably coupled to the top surface (23) by a zipper (Col 4 Lines 34-43).
Regarding Claim 5, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is removably coupled to the top surface (23 – Col 4 Lines 10-14 and Col 4 Lines 34-43).
Regarding Claim 6, Singh teaches: A bedding system as recited in claim 1, wherein the pocket (35/37) is permanently coupled to the top
Regarding Claim 7, Singh teaches: A bedding system as recited in claim 1, wherein the pocket is sewn directly into the top surface such that the pocket (35/37) is permanently coupled to the top surface (23 – Col 4 Lines 38-43 – ‘sewn seams’).
Regarding Claim 8, Singh teaches: A bedding system as recited in claim 1, wherein the first end is spaced apart from the top edge (see annotated Figure 1 below from Singh).

    PNG
    media_image2.png
    431
    674
    media_image2.png
    Greyscale

Annotated Figure 1 from Singh
Regarding Claim 9, Singh teaches: A bedding system as recited in claim 8, wherein the second end is spaced apart from the bottom edge (see annotated Figure 1 above from Singh).
Regarding Claim 10, Singh teaches: A bedding system as recited in claim 1, wherein the first end is spaced apart from the top edge and the second end is spaced apart from the bottom edge (see annotated Figure 1 above from Singh)
Regarding Claim 11, Singh teaches: A bedding system as recited in claim 1, wherein the mattress (Col 1 Lines 5-10) is positioned in [[a]] the cavity (Col 4 Lines 5-9) such that the bottom surface directly engages a top surface of the mattress (Col 4 Lines 3-5 and Col 4 Lines 9-15).
Regarding Claim 12, Singh teaches: A bedding system as recited in claim [[1]] 11, wherein mattress (Col 1 Lines 5-10) is positioned in [[a]] the cavity (Col 4 Lines 5-9) such that the bottom surface directly engages a [[top]] bottom surface of the mattress (Col 4 Lines 9-15).
Regarding Claim 13, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: a mattress (Col 1 Lines 5-10); an article of bedding (21) comprising opposite top and bottom surfaces (25/27) and a side wall extending from the top surface to the bottom surface (23 – Fig. 3), the top surface including opposite top and bottom edges (see annotated Figure 3 from Singh above) and opposite first and second side edges (see annotated Figure 3 from Singh above) that each extend from the top edge to the bottom edge (see annotated Figure 3 from Singh above), the article of bedding defining a cavity (Col 4 Lines 5-9), the mattress being positioned in the cavity such that the mattress is encased by the article of bedding (Col 6 Lines 49-51 – ‘may be reversed to conceal the sleeves and inserts’ AND see note below); spaced apart first and second pockets (see annotated Figure 1 above from Singh), the pockets being coupled to the top surface (23), the pockets each extending continuously from a first end to an opposite second end (see annotated Figure 3 from Singh), the first end being positioned adjacent to the top edge (see annotated Figure 3 from Singh), the second end being positioned adjacent to the bottom edge (see annotated Figure 3 from Singh), the first pocket being positioned adjacent to the first side edge and defining a first cavity (see annotated Figure 1/3 from Singh), the second pocket being positioned adjacent to the second side edge and defining a second cavity (see annotated Figure 1/3 from Singh), the first ends being spaced apart from the top edge and the second ends being annotated Figure 1/3 from Singh); a material positioned within the first cavity (Figure 3 – Col 4 Lines 44-58); and a material positioned within the second cavity (Figure 6 – Col 5 Lines 12-18).
Note: The Examiner notes that a cavity/space/chamber is inherently created within the confines of [25,27,31,33] and portions defined by elasticized straps, and would receive a mattress within.
Regarding Claim 14, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (35/37) are removably coupled to the top surface (23).
Regarding Claim 15, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (35/37) are removably coupled to the top surface by a zipper (Col 4 Lines 34-43).
Regarding Claim 16, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (35/37) are permanently coupled to the top surface (23 – Col 4 Lines 38-43 – ‘sewn seams’).
Regarding Claim 17, Singh teaches: A bedding system as recited in claim 13, wherein the pockets (35/37) are sewn directly into the top surface to permanently couple the pockets to the top surface (23 – Col 4 Lines 38-43 – ‘sewn seams’).
Regarding Claim 18, Singh teaches: A bedding system as recited in claim 13, wherein the mattress is positioned in [[a]] the cavity such that the bottom surface directly engages a top surface of the mattress (Col 6 Lines 49-51 – ‘may be reversed to conceal the sleeves and inserts’).
Regarding Claim 19, Singh teaches: A bedding system as recited in claim [[13]] 18, wherein the mattress is positioned in a the cavity of the cover (Col 6 Lines 49-51 – ‘may be reversed to conceal the sleeves and inserts’) such that the second bottom
Regarding Claim 20, Singh teaches: A bedding system (Col 1 Lines 5-10) comprising: a cover (21) including opposite top and bottom surfaces (25/27) and a side wall extending from the top surface to the bottom surface (23 – Fig. 3), the top surface including opposite top and bottom edges and opposite first and second side edges that each extend from the top edge to the bottom edge (see annotated Figure 3 from Singh); spaced apart first and second pockets (Fig. 3), the pockets each being removably coupled to the top surface by a zipper (41/43 – Col 4 Lines 34-43), the pockets each extending continuously from a first end to an opposite second end (see annotated Figure 3 from Singh), the first end being positioned adjacent to the top edge, the second end being positioned adjacent to the bottom edge (see annotated Figure 1/3 from Singh), the first ends being spaced apart from the top edge and the second ends being spaced apart from the bottom edge (see annotated Figure 3 from Singh), the first pocket being positioned adjacent to the first side  edge and defining a first cavity (see annotated Figure 1/3 above from Singh), the second pocket being positioned adjacent to the second side edge and defining a second cavity (Col 4 Lines 1-3); a mattress (Col 4 Lines 1-3) positioned in a cavity of the cover such that the mattress is encased by the cover and the bottom surface directly engages a top surface of the mattress (Col 6 Lines 49-51 – ‘may be reversed to conceal the sleeves and inserts’ AND see note below); a material positioned within the first cavity (35 – Fig. 3 and Col 4 Lines 44-58); and a [[a]] material (61 – Col 5 Lines 12-17) positioned within the second cavity (37 – Fig. 3 and Col 4 Lines 44-58).
Note: The Examiner notes that a cavity/space/chamber is inherently created within the confines of [25,27,31,33] and portions defined by elasticized straps, and would receive a mattress within.
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. Regarding independent claims 1/13/20, the Applicant argues the following points:
Singh is silent regarding the mattress disclosed therein being encased within the article of bedding/cover disclosed therein1. Singh thus fails to disclose or make obvious the features of Claims 1, 13 and 20 discussed above.2
The Examiner respectfully disagrees with this statement, based on the following statement: Singh teaches in Col 6 Lines 49-51 the following statement ‘the safety sheet may be reversed to conceal the sleeves and inserts,’ therefore it is understood that a fitted style sheet would cover both the mattress and the inserts encasing the three components (sheet, inserts, and mattress) into one unit. 
Additionally, as noted with Claims 1/13/20 above, the statement from the claim saying that a ‘mattress positioned in a cavity… the mattress encased by the cover’ is an inherent feature. The cavity/sheet/chamber is inherent to the confines of elements 25/27/31/33 and portions of the straps wherein the mattress would be received. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673     

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
7/21/2021